PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Li et al.
Application No. 15/042,630
Filed: 12 Feb 2016
For: UNMANNED AERIAL VEHICLE SENSOR ACTIVATION AND CORRELATION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed July 9, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned Tuesday, November 13, 2018, for failure to submit a response to the non-final Office action mailed August 10, 2018, which set a three (3) month shortened statutory period for reply. The three month date, November 10, 2018, fell on a Saturday, so the response was due not later than Monday, November 12, 2018. No reply was filed. On February 26, 2019, a Notice of Abandonment was mailed. On January 15, 2021, a petition to revive the application was filed. On April 8, 2021, a decision was mailed dismissing the petition. On May 5, 2021, a renewed petition was filed. On June 14, 2021, a decision dismissing the renewed petition was filed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the required reply in the form of an amendment filed January 15, 2021 in response to the non-final Office action mailed August 10, 2018, (2) the petition fee of $1,050 (small entity) as set forth in 37 CFR 1.17(m), filed January 15, 2021, and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Petitioner has provided an adequate explanation that the delay was unintentional due to bankruptcy of the prior applicant and purchase of the rights to the application by the current applicant.

The application is referred to Technology Center Art Unit 2482 for further processing.


/DOUGLAS I WOOD/Attorney Advisor, OPET